UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7085


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES RAMON TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00079-RAJ-TEM-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Ramon Tucker, Appellant Pro Se.         Sherrie Scott Capotosto,
Assistant  United  States   Attorney,        Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Ramon Tucker appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim. P 35(b) motion.     We have reviewed the record and find no

reversible    error.    Accordingly,   although   we   grant   leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.     United States v. Tucker, No. 2:11-cr-00079-

RAJ-TEM-1 (E.D. Va. June 19, 2013).      We deny Tucker’s motion for

transcripts at the government’s expense.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                  2